     Case 4:18-cr-01832-RM-BGM Document 112 Filed 09/13/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-18-01832-001-TUC-RM (BGM)
10                 Plaintiff,                         ORDER
11   v.
12   Juan Ramos Yajimovich,
13                 Defendant.
14
15          Defendant Juan Ramos Yajimovich was convicted of conspiracy to transport
16   illegal aliens for profit in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I), 1324(a)(1)(A)(ii),

17   and 1324(a)(1)(B)(i). (Doc. 92.) On December 20, 2019, this Court sentenced him to
18   time served followed by a three-year term of supervised release. (Id.) On November 10,

19   2020, a Petition to Revoke was filed, alleging that Defendant violated Standard

20   Conditions numbers 2 and 5 and Special Condition number 1 of his supervised release.
21   (Doc. 95.) Magistrate Judge Bruce G. Macdonald held an evidentiary hearing on August
22   19, 2021. (Doc. 106.) At the hearing, the Government moved to dismiss the alleged

23   violation of Special Condition number 1, with no objection by Defendant. (Doc. 110 at

24   4.)

25          On August 20, 2021, Magistrate Judge Macdonald issued a Report and

26   Recommendation (Doc. 110), recommending that this Court (1) find that Defendant
27   violated Standard Conditions numbers 2 and 5 of his supervised release, and (2) dismiss
28   the alleged violation of Special Condition number 1. No objections to the Report and
     Case 4:18-cr-01832-RM-BGM Document 112 Filed 09/13/21 Page 2 of 2



 1   Recommendation were filed, and the deadline for filing objections has expired.
 2          A district judge must “make a de novo determination of those portions” of a
 3   magistrate judge’s “report or specified proposed findings or recommendations to which
 4   objection is made.” 28 U.S.C. § 636(b)(1); see also Fed. R. Crim. P. 59(b)(3) (“The
 5   district judge must consider de novo any objection to the magistrate judge’s
 6   recommendation”).      Failure to object to the findings and recommendations of the
 7   magistrate judge “waives a party’s right to review.” Fed. R. Crim. P. 59(b)(2).
 8          The    Court    has   reviewed     Magistrate   Judge    Macdonald’s     Report   and
 9   Recommendation, the parties’ briefs, and the record.           The Court finds no error in
10   Magistrate Judge Macdonald’s Report and Recommendation, and Defendant has waived
11   his right to review by failing to file objections.
12          Accordingly,
13          IT IS ORDERED that the Report and Recommendation (Doc. 110) is accepted
14   and adopted in full.
15          IT IS FURTHER ORDERED that Defendant Juan Ramos Yajimovich is found
16   to have violated Standard Conditions numbers 2 and 5 of his supervised release.
17          IT IS FURTHER ORDERED that a Final Disposition Hearing is scheduled for
18   November 3, 2021 at 10:45 a.m., before Judge Rosemary Márquez. Counsel should
19   refer to the Court’s lobby monitors to check on the location of this hearing.
20          Dated this 13th day of September, 2021.
21
22
23
24
25
26
27
28


                                                   -2-
